Title: From Thomas Jefferson to William Short, 16 November 1791
From: Jefferson, Thomas
To: Short, William



Sir
Philadelphia Nov. 16. 1791.

The bearer hereof, Majr. Mountflorence, proposing to visit France on his lawful affairs, I take the liberty of recommending him to your attention and good offices. He is a citizen of the state of North Carolina, and of the profession of the law there, and his merits in  every respect will do justice to any civilities or services you can render him, and which will at the same time be esteemed an obligation on, Sir, your most obedt & most humble servt,

Th: Jefferson

